Rose, J.,
dissenting.
I adhere to the opinion expressed in my dissent in Gammel v. State, 101 Neb. 540, that corroboration of prosecutrix is unnecessary in proving rape. Evidence showing defendant’s guilt beyond "a reasonable doubt is all the proof required by law. There is nothing in the Constitution, the statutes or the common law adopted by the legislature to make corroboration essential to a conviction. The announcement of the rule in the first instance by this court in the absence of statute was an error amounting to an exercise of judicial power which did not come from any legitimate source. The unauthorized rule requiring corroboration should be abandoned.